       Case 1:19-cv-08556-JGK Document 23 Filed 09/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILBERT RICKS,
                                                19-cv-8556 (JGK)
                     Plaintiff,
                                                ORDER
          - against -

JET BLUE AIRLINES,

                     Defendant.


JOHN G. KOELTL, District Judge :                        - .. -   --- -~   -~~




     It having been reported to this Court that the parties have

settled this action , it is , on this 18th day of September , 2020 ,

hereby ordered that this matter be discontinued with prejudice but

without costs ; provided , however , that within thirty (30) days of

the date of this order , counsel for the plaintiff may apply by

letter for restoration of the action to the calendar of the

undersigned , in which event the action will be restored .

     Any application to reopen must be filed within thirty (30)

days of this order ; any application to reopen filed thereafter may

be denied solely on that basis .     Further , if the part i es wish for

the Court to retain jurisdiction for the purpose of enforcing any

settlement agreement , they must submit the sett l ement agreement to

the Court within the same thirty - day period to be so - ordered by

the Court. Unless the Court orders otherwise , the Court will not

retain jurisdiction to enforce a settlement agreement unless it i s

made part of the public r ecord .
          Case 1:19-cv-08556-JGK Document 23 Filed 09/21/20 Page 2 of 2


     All pending motions are dismissed as moot .          All conferences

are canceled. The Clerk of Court is directed to close this case .

SO ORDERED.

Dated :      New York, New York
             September 18, 2020



                                            United States District Judge




                                        2
